Citation Nr: 1202211	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in No. Little Rock, Arkansas.  The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The Veteran testified in a Travel Board hearing at the RO before the undersigned in February 2009.  A transcript of the hearing is included in the claims file.  

The Board issued a September 2009 decision denying the appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The case was vacated and remanded to the Board in a July 2010 Court Order granting a Joint Motion for Remand (JMR).  

Following the JMR, the case was returned to the Board, which notified the Veteran of his right to submit additional evidence and argument.  The Veteran stated in an April 2011 letter to the Board that he would like to submit additional evidence but could not do so due to being homeless.  In May 2011 the Veteran sent a letter indicating that he wanted more time to prepare for a hearing and to consult with a doctor.  Six months have elapsed since his request for more time and he has not submitted any additional evidence.  Furthermore, the Veteran appears to believe that a hearing before the Board is required to proceed; however, his request for a hearing before the Board has already been fulfilled.  The Veteran has received a hearing and he has offered no reason that the prior hearing was inadequate.  Therefore, the request for a second hearing is denied.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran claims that his hepatitis C was incurred during, or caused by, his time in service.  For the reasons that follow, the Board finds that the Veteran's hepatitis C was not incurred in or caused by his time in service.  The Board concludes that service connection is not warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The first element of service connection claim is the existence of a current disability.  See Hickson.  Evidence submitted includes VA treatment records.  These records indicate treatment for hepatitis C beginning in June 1999.  The Veteran continues to bear a diagnosis of hepatitis C.  The current disability is well established by the evidence. 

The evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  The Board notes that the Veteran had no tattoos at enlistment and that the separation examination in 1974 noted no new tattoos obtained during service.  The evidence, including the Veteran's testimony before the Board in February 2009, indicates that the Veteran believes he acquired hepatitis C after sexual intercourse with an affected person.  

The Veteran's service treatment records (STRs) indicate that the Veteran was diagnosed with "acute viral hepatitis" and hospitalized in August 1973.  An October 1973 entry includes an impression of "resolved hepatitis."  The Veteran's separation examination in January 1974 noted hepatitis in 1973, indicated by a hepatitis-associated antigen (HAA).  In a similar vein, the Veteran testified before the undersigned that he had sex with a woman in 1973 who told him she had had hepatitis and been treated for it.  During the hearing, the Veteran stated that she had had hepatitis C.  The Veteran's statement is hearsay offered more than thirty years after the conversation, but the Veteran did test positive on the HAA for at least one viral hepatitis variant.  The Veteran's sister submitted a March 2008 statement in support of the Veteran's claim.  She states that she clearly remembers the Veteran phoning her in 1973 during service to tell her that he had contracted "acute viral hepatitis C."  The Veteran's service treatment records do not reflect any such diagnosis.  The sister's statement is, at best, hearsay evidence that the Veteran had hepatitis C based on a recollection of events more than 30 years ago.

With respect to the Veteran's contentions that he has hepatitis C as a result of in-service treatment for viral hepatitis, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran has competently and credibly reported a bout of hepatitis during service.  He also has competently and credibly reported chronic hepatitis currently.  While the Veteran has stated on numerous occasions that he has had the disease since service, the Veteran has not provided an account of symptoms since service.  The Veteran was asked specifically to recall when after service he had symptoms during his hearing before the undersigned.  The Veteran could not recall exactly, but reported symptoms in the late 1990's, more than twenty years after separation from service.  The Board finds that the Veteran has not alleged continuity of symptomatology.  

The Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's report of his experiences is not specific enough to allow him to identity of the underlying viral cause of hepatitis.  In this regard, the statement relies on an exercise of medical judgment on the part of the Veteran's treating physicians who would have been the ultimate source of the diagnosis, relayed through the Veteran to his sister.  A March 2007 VA examination report indicates that no test existed to detect hepatitis C at that time.  This has already been established by the more reliable evidence discussed above.  Moreover, the statement does not allege continuity of symptoms, but is merely duplicative of other evidence.  The Veteran's sister did not report any specific medical expertise.  Given that no test existed for hepatitis C, that the Veteran did test positive on the HAA for at least one other viral hepatitis variant and that the telephone conversation took place more than thirty years before her statement, the Board finds that the Veteran's sister is not credible to report that the Veteran had hepatitis C; she is credible to report only that he had hepatitis.  In sum, the Board finds that the Veteran and his sister are not competent or credible in asserting that the in-service hepatitis C.  

The JMR returned this case to the Board for an adequate VA examination to address a June 1999 VA treatment note indicating that the Veteran had hepatitis B as well as hepatitis C.  The JMR indicates that the March 2007 VA examination report relied on in the Board's prior decision neglected to consider the possible additional diagnosis.  The March 2007 VA examination report states, however, that it is more likely than not that the Veteran did not have positive tests for hepatitis A or B in 1999 because if he had he would not have been given immunizations for those two diseases, providing no foundation at all for the findings of the JMR.  

Current studies indicated antibodies, but not antigen, for hepatitis B was negative, and the examiner noted that this was consistent with several results of immunizations rather than infection with hepatitis B.  Similarly, the hepatitis A antibody was consistent with immunization and does not necessarily indicate that he had previous hepatitis A, although the examiner stated that that could not be said without resort to speculation.  The Board also notes that the June 1999 entry does not include the test results for hepatitis B, only the viral load for hepatitis C.  The diagnosis/reference was also offered by a nurse practitioner.  When the Veteran was treated for hepatitis in October and December 1999 by a physician, the only diagnosis was hepatitis C, with continued discussion of the hepatitis C viral load and immunization for hepatitis A and B.  

The JMR orders the Board, however, to remand for another medical opinion as to whether the Veteran had or has hepatitis B and whether any such hepatitis B is related to service.  The Board remands accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file for a VA medical opinion to answer the following questions:

a) Does the Veteran have hepatitis B currently?

b) Did the Veteran have hepatitis B in June 1999?

c) If the Veteran had hepatitis B in June 1999 but not currently, when did the hepatitis B resolve?

d) If the Veteran had hepatitis B in June 1999, was that diagnosis at least as likely as not related to the in-service treatment for viral hepatitis?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims folder should be made available to the examiner for review and the examiner should indicate that review of the claims file has been accomplished.  

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate which includes the reason(s) why such an opinion would be speculative.  If the examiner cannot answer the above questions without examination of the Veteran, the Veteran should be scheduled for such an examination and all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

